               Case 7:19-cv-00154 Document 1 Filed 06/26/19 Page 1 of 7


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION


 KRYSTA MANSELL,
                                                    Case No. 7:19-cv-00154
         Plaintiff,

 v.                                                 Jury Trial Demanded

 CAPITAL ONE BANK (USA), N.A.,

         Defendant.



                                         COMPLAINT

TO THE HONORABLE COURT:

         Now Comes, Plaintiff, Krysta Mansell (“Plaintiff”), by and through undersigned counsel,

and hereby sues Defendant, Capital One Bank (USA), N.A. (“Defendant”), alleging as follows:

                                       INTRODUCTION

      1. Plaintiff brings this action seeking damages and any other available legal or equitable

remedies resulting from the illegal actions of Defendant, in negligently, knowingly, and/or

willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. §227 et seq., and for Defendant’s unlawful conduct

in violation of the Texas Debt Collection Act (“TDCA”), Tex. Fin. Code Ann. §§ 392 et seq.

      2. The TCPA was legislated to prevent companies like Capital One Bank (USA), N.A. from

invading Americans’ privacy by stopping abusive “robo-calls.” The legislative history “described

these calls as ‘the scourge of modern civilization, they wake us up in the morning; they interrupt

our dinner at night; they force the sick and elderly out of bed; they hound us until we want to rip

the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

intended to give telephone subscribers another option: telling the autodialers to simply stop

calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).
                Case 7:19-cv-00154 Document 1 Filed 06/26/19 Page 2 of 7




                                   JURISDICTION AND VENUE

    3. Since Defendant conducts business in the state of Texas, this Honorable Court has personal

jurisdiction over Defendant.

    4. Subject-matter jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §

227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012), holding that federal

and state courts have concurrent jurisdiction over private suits arising under the TCPA.

Supplemental jurisdiction over the state law claim exists pursuant to 28 U.S.C. § 1367.

    5. Venue is proper in this United States District Court pursuant to 28 U.S.C §1391(b)(2)

because Plaintiff resides within the Western District of Texas and a substantial part of the events

or omissions giving rise to the herein claims occurred within this District.

                                             PARTIES

    6. Plaintiff is a natural person residing in Midland County, in the city of Midland, Texas, and

is sui juris.

    7. Defendant is a nationally chartered financial institution with its principal place of business

in McLean, Virginia, doing business in the state of Texas.

    8. At all times relevant to this Complaint, Defendant has acted through its agents, employees,

officers, members, directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives and insurers.

                                    FACTUAL ALLEGATIONS

    9. Defendant is a “person” as defined by 47 U.S.C. §153 (39).

    10. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged

debts incurred through purchases made on credit issued by Defendant.


                                                 -2-
             Case 7:19-cv-00154 Document 1 Filed 06/26/19 Page 3 of 7


   11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (432)

XXX-0357.

   12. Defendant placed collection calls to Plaintiff from various telephone numbers including,

but not limited to, (800) 365-2024 and (800) 955-6600.

   13. Upon information and belief based on the manner, timing and considerable frequency of

the calls, Defendant’s calls were placed with an automatic telephone dialing system.

   14. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. §

227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed

by Plaintiff, Krysta Mansell.

   15. Defendant’s automated calls to Plaintiff were not for emergency purposes as defined by 47

U.S.C. § 227(b)(1)(A).

   16. Defendant’s calls were placed to a telephone number assigned to a cellular telephone

service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

   17. Defendant never received Plaintiff’s “prior express consent” to receive calls using an

automatic telephone dialing system or an artificial or prerecorded voice on her cellular telephone

pursuant to 47 U.S.C. § 227(b)(1)(A).

   18. On or about January 7, 2019, Plaintiff called Defendant’s company at phone number (800)

955-6600, spoke with Defendant’s representative who identified herself as “Lynne,” and requested

that Defendant cease calling her cellular telephone.

   19. During the conversation, Plaintiff gave Defendant her full social security number and

birthdate, in order to assist Defendant in identifying Plaintiff and accessing her accounts before

asking Defendant to stop calling her cellular telephone.




                                               -3-
              Case 7:19-cv-00154 Document 1 Filed 06/26/19 Page 4 of 7


   20. In her conversation with Defendant’s representative on January 7, 2019, Plaintiff revoked

any consent, explicit, implied, or otherwise, to call her cellular telephone and/or to receive

Defendant’s calls using an automatic telephone dialing system. Defendant’s representative

acknowledged Plaintiff’s request and assented to by indicating that Capital One would remove her

number from the dialer.

   21. Despite Plaintiff’s request to cease calling her cellular phone, Defendant continued to place

collection calls to Plaintiff after January 7, 2019.

   22. Defendant continued to place collection calls to Plaintiff on her cellular telephone at least

through June 2019.

   23. Despite Plaintiff’s request that Defendant cease placing automated collection calls to

Plaintiff via the use of an automatic telephone dialing system, Defendant continued to place at

least one hundred thirty-eight (138) telephone calls using an automatic telephone dialing system

to Plaintiff’s cellular telephone, including 34 prerecorded voice messages left in Plaintiff’s cellular

voice message service. The repeated contacts were made with the expectation that Plaintiff would

succumb to the harassing behavior and ultimately make a payment, despite her articulated inability

to pay.

                       FIRST CAUSE OF ACTION
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
                      ACT - 47 U.S.C. § 227(b)(3)(B)

   24. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-23.

   25. The foregoing acts and omissions of Defendant constitute numerous and multiple negligent

violations of the TCPA, including but not limited to each and every one of the above cited

provisions of 47 U.S.C. § 227 et seq.

                                                  -4-
             Case 7:19-cv-00154 Document 1 Filed 06/26/19 Page 5 of 7


   26. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq., Plaintiff is

entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to 47

U.S.C. § 227(b)(3)(B).

   27. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

   WHEREFORE, Plaintiff, Krysta Mansell, respectfully requests judgment be entered against

Defendant, Capital One Bank (USA), N.A., as follows:

   a. Awarding Plaintiff statutory damages of five hundred dollars ($500.00) multiplied by the

       number of negligent violations of the TCPA alleged herein, to wit: one hundred thirty-eight

       (138) for a total of sixty-nine thousand dollars ($69,000.00);

   b. Awarding Plaintiff actual damages and compensatory damages according to proof at time

       of trial; and

   c. Granting Plaintiff such other and further relief as may be just and proper.

                        SECOND CAUSE OF ACTION
           KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                      CONSUMER PROTECTION ACT
                           47 U.S.C. § 227(b)(3)(C)
   28. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-23.

   29. The above listed acts and omissions of Defendant constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one of

the above cited provisions of 47 U.S.C. § 227 et seq.

   30. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §227 et seq.,

Plaintiff is entitled an award of one thousand five hundred dollars ($1,500.00) in statutory damages

for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

   31. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.



                                                 -5-
             Case 7:19-cv-00154 Document 1 Filed 06/26/19 Page 6 of 7


   WHEREFORE, Plaintiff, Krysta Mansell, respectfully requests judgment be entered against

Defendant, Capital One Bank (USA), N.A., as follows:

       a. Awarding Plaintiff statutory damages of one thousand five hundred dollars ($1,500.00)

         multiplied by the number of knowing and/or willful violations of TCPA alleged herein,

         to wit: one hundred thirty-eight (138) for a total of two hundred seven thousand dollars

         ($207,000.00);

       b. Awarding Plaintiff actual damages and compensatory damages according to proof at

         time of trial; and

       c. Granting Plaintiff such other and further relief as may be just and proper.

                               THIRD CAUSE OF ACTION
                           DEFENDANT VIOLATED THE TDCA
                             TEX. FIN. CODE § 392.001 et. seq.

   32. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

       forth above at Paragraphs 1-23.

   33. Defendant violated the Texas Debt Collection Act, Tex. Fin. Code § 392.302(4) by causing

       Plaintiff’s telephone to ring repeatedly or continuously and making repeated or continuous

       telephone calls, with the intent to harass Plaintiff at the called number.

   34. The aforementioned egregious conduct caused Plaintiff considerable anxiety and distress

       after having expressed to Defendant her admitted inability to pay the debt and her desire

       not to be called to her cellular phone.

   35. The nature and volume of phone calls would naturally cause an individual to feel oppressed

       and, even more so, after the individual had expressed her desire not to be inconvenienced

       with calls to her cellular phone. Upon being told to stop calling, Defendant had good cause

       to stop its campaign of calls to Plaintiff’s cellular phone. Yet, Defendant consciously chose

       to ignore Plaintiff’s expressed will, and continued placing calls to Plaintiff’s cell phone.




                                                 -6-
              Case 7:19-cv-00154 Document 1 Filed 06/26/19 Page 7 of 7


    WHEREFORE, Plaintiff, Krysta Mansell, respectfully requests judgment be entered against

Defendant, Capital One Bank (USA), N.A., as follows:

                a. Awarding Plaintiff statutory damages of $100.00 for knowing/willful violation

                    of the Texas Debt Collection Act;

                b. Awarding Plaintiff actual damages and compensatory damages according to

                    proof at time of trial;

                c. Litigation costs and reasonably billed attorney’s fees as Plaintiff’s substantive

                    remedy; and

                d. Granting Plaintiff such other and further relief as may be just and proper.

                                        JURY TRIAL DEMAND

    36. Plaintiff demands a jury trial on all issues so triable.

    Dated: June 26, 2019                 Respectfully submitted,

By: /s/ Dorothy Butler Lawrence                   By: /s/ Carlos C. Alsina
   Dorothy Butler Lawrence (SBN: 32105)           Carlos C. Alsina-Batista (Texas Bar No. 24111072)
   28515 Ranch Road 12                            The Law Offices of Jeffrey Lohman, P.C
   Dripping Springs, TX 78620                     4740 Green River Rd., Ste 310
   T. (512) 699-5632                              Corona, CA 92880
   F. (512) 369-3535                              T: (657) 363-3331 F: (657) 246-1311
   E. dorothy@dorothybutlerlawfirm.com            E: CarlosA@jlohman.com
   Attorney for Plaintiff, Krysta Mansell         Attorney for Plaintiff, Krysta Mansell
                                                  Pro hac vice application to follow




                                                  -7-
